UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number 000-53201 Rockies Region 2007 Limited Partnership (Exact name of registrant as specified in its charter) West Virginia 26-0208835 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1775 Sherman Street, Suite 3000, Denver, Colorado 80203 (Address of principal executive offices)(Zip code) (303) 860-5800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such files) and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of September 30, 2010 the Partnership had4,470 units of limited partnership interest and no units of additional general partnership interest outstanding. ROCKIES REGION 2 (A West Virginia Limited Partnership) INDEX TO REPORT ON FORM 10-Q Page PART I – FINANCIAL INFORMATION Note Regarding Forward-Looking Statements 1 Item 1. Financial Statements (unaudited) Condensed Balance Sheets (unaudited) 2 Condensed Statements of Operations (unaudited) 3 Condensed Statements of Cash Flows (unaudited) 4 Notes to Unaudited Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II – OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. [Removed and Reserved] 24 Item 5. Other Information 24 Item 6. Exhibits 25 SIGNATURES 27 Index NOTE REGARDING FORWARD-LOOKING STATEMENTS This periodic report contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934 (“Exchange Act”) regarding Rockies Region 2007 Limited Partnership’s (the “Partnership” or the “Registrant”) business, financial condition, results of operations and prospects. All statements other than statements of historical facts included in and incorporated by reference into this report are forward-looking statements.Words such as expects, anticipates, intends, plans, believes, seeks, estimates and similar expressions or variations of such words are intended to identify forward-looking statements herein, which include statements of estimated natural gas and oil production and reserves, drilling plans, future cash flows, anticipated liquidity, anticipated capital expenditures and the Managing General Partner Petroleum Development Corporation’s (“PDC”) strategies, plans and objectives. However, these words are not the exclusive means of identifying forward-looking statements herein.PDC now conducts business under the name “PDC Energy.” Although forward-looking statements contained in this report reflect the Managing General Partner's good faith judgment, such statements can only be based on facts and factors currently known to the Managing General Partner.Consequently, forward-looking statements are inherently subject to risks and uncertainties, including risks and uncertainties incidental to the development, production and marketing of natural gas and oil, and actual outcomes may differ materially from the results and outcomes discussed in the forward-looking statements. Important factors that could cause actual results to differ materially from the forward-looking statements include, but are not limited to: ● changes in production volumes, worldwide demand, and commodity prices for natural gas and oil; ● changes in estimates of proved reserves; ● declines in the values of the Partnership’s natural gas and oil properties resulting from impairments; ● the timing and extent of the Partnership’s success in further developing and producing the Partnership’s natural gas and oil reserves; ● the Managing General Partner’s ability to acquire drilling rig services, supplies and services at reasonable prices; ● risks incident to the additional Codell formation development and operation of natural gas and oil wells; ● future production and additional Codell formation development activity costs; ● the availability of Partnership future cash flows for investor distributions or funding of Additional Codell Formation Development Plan activities; ● the availability of sufficient pipeline and other transportation facilities to carry Partnership production and the impact of these facilities on price; ● the effect of existing and future laws, governmental regulations and the political and economic climate of the United States of America, or U.S.; ● changes in environmental laws and the regulations and enforcement related to those laws; ● the identification of and severity of environmental events and governmental responses to the events; ● the effect of natural gas and oil derivatives activities; ● the availability of funding for the consideration payable by PDC and its wholly-owned subsidiary to consummate the prospective mergers under the Acquisition Plan; ● the timing and closing, if consummated, of the proposed merger of the 2004 partnerships with and into a wholly-owned subsidiary of PDC; ● losses possible from pending or future litigation. Further, the Partnership urges the reader to carefully review and consider the cautionary statements made in this report, the Partnership’s annual reports on Form 10-K and Form 10-K/A for the year ended December 31, 2009 filed with the Securities and Exchange Commission, or SEC, on March 31, 2010 and August 27, 2010 (“2009 Form 10-K” or “2009 Form 10-K/A”, respectively) and the Partnership’s other filings with the SEC and public disclosures.The Partnership cautions you not to place undue reliance on forward-looking statements, which speak only as of the date made. Other than as required under the securities laws, the Partnership undertakes no obligation to update any forward-looking statements in order to reflect any event or circumstance occurring after the date of this report or currently unknown facts or conditions or the occurrence of unanticipated events. - 1 - Index PART I – FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) Rockies Region 2007 Limited Partnership Condensed Balance Sheets (unaudited) September30, December31, 2009* Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Oil inventory Due from Managing General Partner-derivatives Due from Managing General Partner-other, net Total current assets Oil and gas properties, successful efforts method, at cost Less: Accumulated depreciation, depletion and amortization ) ) Oil and gas properties, net Due from Managing General Partner-derivatives Total noncurrent assets Total Assets $ $ Liabilities and Partners’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Due to Managing General Partner-derivatives Total current liabilities Due to Managing General Partner-derivatives Asset retirement obligations Total liabilities Commitments and contingent liabilities Partners’ equity: Managing General Partner Limited Partners - 4,470 units issued and outstanding Total Partners’ equity Total Liabilities and Partners’ Equity $ $ *Derived from audited 2009 balance sheet See accompanying notes to unaudited condensed financial statements. - 2 - Index Rockies Region 2007 Limited Partnership Condensed Statements ofOperations (unaudited) Three months ended September30, Nine months ended September30, Revenues: Natural gas and oil sales $ Commodity price risk management gain (loss), net ) ) Total revenues Operating costs and expenses: Natural gas and oil production costs Direct costs - general and administrative Depreciation, depletion and amortization Accretion of asset retirement obligations Total operating costs and expenses Income (loss) from operations ) ) Interest expense — ) — ) Interest income — — — Net income (loss) $ $ ) $ $ ) Net income (loss) allocated to partners $ $ ) $ $ ) Less: Managing General Partner interest in net income (loss) ) ) Net income (loss) allocated to Investor Partners $ $ ) $ $ ) Net income (loss) per Investor Partner unit $ $ ) $ $ ) Investor Partner units outstanding See accompanying notes to unaudited condensed financial statements. - 3 - Index Rockies Region 2007 Limited Partnership Condensed Statements of Cash Flows (unaudited) Nine months ended September30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation, depletion and amortization Accretion of asset retirement obligations Unrealized (gain) loss on derivative transactions ) Changes in operating assets and liabilities: Decrease in accounts receivable (Increase) decrease in oil inventory ) Decrease in accounts payable and accrued expenses ) ) Decrease in due from Managing General Partner - other, net Net cash provided by operating activities Cash flows from investing activities: Capital expenditures for oil and gas properties ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Distributions to Partners ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to unaudited condensed financial statements. - 4 - Index ROCKIES REGION 2 NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS September 30, 2010 (unaudited) Note 1−General and Basis of Presentation The Rockies Region 2007 Limited Partnership (the"Partnership")was organized as a limited partnership on May 22, 2007 in accordance with the laws of the State of West Virginia for the purpose of engaging in the exploration and development of oil and natural gas properties.Upon completion of the private placement of Partnership units on August 31, 2007, the Partnership was funded and commenced its business operations.The Partnership owns natural gas and oil wells located in Colorado and from the wells, the Partnership produces and sells natural gas and oil. Purchasers of partnership units subscribed to and fully paid for 38.50 units of limited partner interests and 4,431.50 units of additional general partner interests at $20,000 per unit.In accordance with the terms of the Limited Partnership Agreement (the “Agreement”), Petroleum Development Corporation, a Nevada Corporation that now conducts business under the name “PDC Energy”, is the Managing General Partner of the Partnership (hereafter, the “Managing General Partner” or “PDC”) and has a 37% Managing General Partner ownership in the Partnership.Upon completion of the drilling phase of the Partnership's wells, all additional general partners units were converted into units of limited partner interests and thereafter became limited partners of the Partnership.Throughout the term of the Partnership, revenues, costs, and cash distributions are allocated 63% to the limited and additional general partners (collectively, the “Investor Partners”), which are shared pro rata based upon the portion of units owned in the Partnership, and 37% to the Managing General Partner. As of September 30, 2010, there were 1,786 Investor Partners.Through September 30, 2010, the Managing General Partner has repurchased no units of Partnership interests from Investor Partners. The Managing General Partner, under the terms of the Drilling and Operating Agreement (the “D&O Agreement”), has full authority to conduct the Partnership’s business and actively manage the Partnership.The Partnership expects continuing operations of its natural gas and oil properties until such time that the Partnership’s wells are depleted or become uneconomical to produce, at which time that well may be sold or plugged, reclaimed and abandoned.The Partnership’s maximum term of existence extends through December 31, 2057, unless dissolved by certain conditions stipulated within the Agreement (which are unlikely to occur at this time) or by written consent of the Investor Partners owning a majority of outstanding units at that time. In the Managing General Partner’s opinion, the accompanying interim unaudited condensed financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary for a fair statement of the Partnership’s financial statements for interim periods in accordance with accounting principles generally accepted in the United States of America ("U.S. GAAP") and with the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission, or SEC.Accordingly, pursuant to such rules and regulations, certain notes and other financial information included in audited financial statements have been condensed or omitted.The information presented in this quarterly report on Form 10-Q should be read in conjunction with the Partnership’s audited financial statements and notes thereto included in the Partnership’s 2009 Form 10-K.The Partnership’s accounting policies are described in the Notes to Financial Statements in the Partnership’s 2009 Form 10-K and updated, as necessary, in this Form 10-Q.The results of operations for the three and nine months ended September 30, 2010, and the cash flows for the nine months ended September 30, 2010, are not necessarily indicative of the results to be expected for the full year or any other future period. - 5 - Index ROCKIES REGION 2 NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS September 30, 2010 (unaudited) Note 2−Recent Accounting Standards Recently Adopted Accounting Standards Fair Value Measurements and Disclosures In January 2010, the Financial Accounting Standards Board (“FASB”) issued changes clarifying existing disclosure requirements related to fair value measurements.The update also added a new requirement to disclose fair value transfers in and out of Levels 1 and 2 and describe the reasons for the transfers.The adoption of these changes as of January 1, 2010, did not have a material impact on the Partnership’s accompanying unaudited condensed financial statements. Recently Issued Accounting Standards Fair Value Measurements and Disclosures In January 2010, the FASB issued changes related to fair value measurements requiring gross presentation of activities within the Level 3 roll forward, whereby entities must present separately information about purchases, sales, issuances and settlements.This change will be effective for the Partnership’s financial statements issued for annual reporting periods beginning after December 15, 2010.The Partnership does not expect adoption of these changes to have a material effect on the Partnership’s financial statements and related disclosures. Internal Control over Financial Reporting in Exchange Act Periodic Reports By Final Rule effective September 21, 2010, the SEC amended its rules and forms to conform them to Section 404(c) of the Sarbanes-Oxley Act of 2002, or SOX, as added by the Dodd-Frank Wall Street Reform and Consumer Protection Act.The new SEC rules exempt the Partnership, as a smaller reporting company filer, from the SOX requirement that registrants which are accelerated or large accelerated filers, obtain and include in their annual report filed with the SEC, their independent registered public accounting firm’s attestation report on the effectiveness of the registrant’s internal controls over financial reporting. Note 3−Transactions with Managing General Partner and Affiliates The Managing General Partner transacts business on behalf of the Partnership under the authority of the D&O Agreement.Revenues and other cash inflows received on behalf of the Partnership are distributed to the Partners net of (after deducting) corresponding operating costs and other cash outflows incurred on behalf of the Partnership.The fair value of the Partnership’s portion of unexpired derivative instruments is recorded on the balance sheet under the captions “Due from Managing General Partner–derivatives,” in the case of net unrealized gains or “Due to Managing General Partner–derivatives,” in the case of net unrealized losses. - 6 - Index ROCKIES REGION 2 NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS September 30, 2010 (unaudited) The following table presents transactions with the Managing General Partner reflected in the balance sheet line item – Due from (to) Managing General Partner-other, net which remain undistributed or unsettled with the Partnership’s investors as of the dates indicated. September30, December31, Natural gas and oil sales revenues collected from the Partnership’s third-party customers $ $ Commodity Price Risk Management, Realized Gains Other (1) ) ) Total Due from Managing General Partner-other, net $ $ All other unsettled transactions, excluding derivative instruments, between the Partnership and the Managing General Partner.The majority of these are operating costs or general and administrative costs which have not been deducted from distributions. The following table presents Partnership transactions, excluding derivative transactions which are more fully detailed in Note 5, Derivative Financial Instruments, with the Managing General Partner and its affiliates for the three and nine months ended September 30, 2010 and 2009.“Well operations and maintenance” and “Gathering, compression and processing fees” are included in “Natural gas and oil production costs” on the statements of operations. Three months ended September30, Nine months ended September30, Well operations and maintenance $ Gathering, compression and processing fees Direct costs - general and administrative Cash distributions Note 4−Fair Value Measurements Derivative Financial Instruments.The Partnership measures fair value based upon quoted market prices, where available.The valuation determination includes: (1) identification of the inputs to the fair value methodology through the review of counterparty statements and other supporting documentation, (2) determination of the validity of the source of the inputs, (3) corroboration of the original source of inputs through access to multiple quotes, if available, or other information and (4) monitoring changes in valuation methods and assumptions.The methods described above may produce a fair value calculation that may not be indicative of future fair values.The valuation determination also gives consideration to nonperformance risk on Partnership liabilities in addition to nonperformance risk on PDC’s own business interests and liabilities, as well as the credit standing of derivative instrument counterparties.The Managing General Partner primarily uses financial institutions, which are also major lenders in PDC’s credit facility agreement, as counterparties to the Partnership’s derivative contracts.The Managing General Partner has evaluated the credit risk of the counterparties holding the Partnership’s derivative assets using relevant credit market default rates, giving consideration to amounts outstanding for each counterparty and the duration of each outstanding derivative position.Based on the Managing General Partner’s evaluation, as of September 30, 2010, the impact of non-performance risk on the fair value of the Partnership’s derivative assets and liabilities was not significant.Validation of the Partnership’s contracts’ fair values are performed internally and while the Managing General Partner uses common industry practices to develop valuation techniques, changes in the Managing General Partner’s pricing methodologies or the underlying assumptions could result in significantly different fair values.While the Managing General Partner believes these valuation methods are appropriate and consistent with those used by other market participants, the use of different methodologies, or assumptions, to determine the fair value of certain financial instruments could result in a different estimate of fair value. - 7 - Index ROCKIES REGION 2 NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS September 30, 2010 (unaudited) The following table presents, by hierarchy level, the Partnership’s derivative financial instruments, including both current and non-current portions measured at fair value. Quoted Prices in Active Markets (Level1) Significant Unobservable Inputs (Level3) Total As of December 31, 2009 Assets: Commodity based derivatives $ $ $ Total assets Liabilities: Commodity based derivatives ) ) ) Basis protection derivative contracts — ) ) Total liabilities ) ) ) Net asset (liability) $ $ ) $ ) As of September 30, 2010 Assets: Commodity based derivatives $ $ $ Total assets Liabilities: Commodity based derivatives — ) ) Basis protection derivative contracts — ) ) Total liabilities — ) ) Net asset (liability) $ $ ) $ The following table presents the changes of the Partnership’s Level 3 derivative financial instruments measured on a recurring basis: Nine months ended September30, 2010 Fair value, net liability, as of December 31, 2009 $ ) Changes in fair value included in statement of operations line item: Commodity price risk management, net Settlements ) Fair value, net liability, as of September 30, 2010 $ ) Change in unrealized gains (losses) relating to assets (liabilities) still held as of September 30, 2010 included in statement of operations line item: Commodity price risk management, net $ See Note 5, Derivative Financial Instruments, for additional disclosure related to the Partnership’s derivative financial instruments. Non-Derivative Assets and Liabilities.The carrying values of the financial instruments comprising current assets and current liabilities approximate fair value due to the short-term maturities of these instruments. Note 5−Derivative Financial Instruments As of September 30, 2010, the Partnership had derivative instruments, comprised of commodity collars, commodity fixed-price swaps and basis protection swaps, in place for a portion of its anticipated production through 2013 for a total of 4,738,676 MMbtu of natural gas and 51,695 Bbls of oil.Partnership policy prohibits the use of natural gas and oil derivative instruments for speculative purposes. - 8 - Index ROCKIES REGION 2 NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS September 30, 2010 (unaudited) The following table summarizes the line item and fair value amounts of the Partnership’s derivative instruments in the accompanying balance sheets. Fair Value Balance Sheet September30, December31, Derivative instruments not designated as hedge (1): Line Item Derivative Assets: Current Commodity contracts Due from Managing General Partner-derivatives $ $ Non Current Commodity contracts Due from Managing General Partner-derivatives Total Derivative Assets $ $ Derivative Liabilities: Current Commodity contracts Due to Managing General Partner-derivatives $ $ Basis protection contracts Due to Managing General Partner-derivatives Non Current Commodity contracts Due to Managing General Partner-derivatives Basis protection contracts Due to Managing General Partner-derivatives Total Derivative Liabilities $ $ (1) As of September 30, 2010 and December 31, 2009, none of the Partnership’s derivative instruments were designated as hedges. - 9 - Index ROCKIES REGION 2 NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS September 30, 2010 (unaudited) The following table summarizes the impact of the Partnership’s derivative instruments on the Partnership’s accompanying statements of operations for the three and nine months ended September 30, 2010 and 2009. Three months ended September30, 2010 2009 Statement of operations line item Reclassification of Realized Gains (Losses) Included in Prior Periods Unrealized Realized and Unrealized Gains For the Current Period Total Reclassification of Realized Gains (Losses) Included in Prior Periods Unrealized Realized and Unrealized Gains (Losses) For the Current Period Total Commodity price risk management, net Realized gains $ Unrealized (losses) gains ) Total commodity price risk management gain (loss), net $
